Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00900-CV

                                            Gene DeVOLL,
                                              Appellant

                                              v.
                                Rebecca Demonbreun and Williams
                           Rebecca DEMONBREUN and William Dowds,
                                           Appellees

                     From the 285th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-CI-05169
                       Honorable Barbara Hanson Nellermoe, Judge Presiding

Opinion by:       Karen Angelini, Justice

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: April 16, 2014

REVERSED; TEMPORARY INJUNCTION ORDER DISSOLVED

           Gene DeVoll appeals an interlocutory order denying his motion to dissolve a temporary

injunction. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(4) (West 2008). We reverse the order

denying the motion to dissolve, and dissolve the temporary injunction order.

                                            BACKGROUND

           On March 27, 2013, Rebecca Demonbreun and William Dowds sued DeVoll alleging the

fraudulent transfer of certain partnership property. On April 9, 2013, Demonbreun and Dowds

obtained a temporary injunction enjoining DeVoll from transferring, selling, encumbering, or
                                                                                      04-13-00900-CV


otherwise disposing of the partnership property. On the same day, but in a separate order, the trial

court set the case for a non-jury trial. On June 28, 2013, DeVoll filed a motion to dissolve the

temporary injunction, presenting several grounds for doing so. On December 18, 2013, the trial

court held a hearing on DeVoll’s motion to dissolve. The only ground presented at the hearing was

that the temporary injunction should be dissolved because it did not include an order setting the

case for trial. The trial court denied the motion to dissolve. This appeal ensued.

                                            DISCUSSION

       Rule 683 of the Texas Rules of Civil Procedure provides, in relevant part, “Every order

granting a temporary injunction shall include an order setting the cause for trial on the merits with

respect to the ultimate relief sought.” TEX. R. CIV. P. 683. The Texas Supreme Court has explained

that the requirements of Rule 683 are mandatory and must be strictly followed. Qwest

Communications Corp. v. AT&T Corp., 24 S.W.3d 334, 337 (Tex. 2000); Interfirst Bank San

Felipe, N.A. v. Paz Constr. Co., 715 S.W.2d 640, 641 (Tex. 1986). “When a temporary injunction

order does not adhere to the requirements of Rule 683 the injunction order is subject to being

declared void and dissolved.” Interfirst Bank, 715 S.W.2d at 641; see also Qwest, 24 S.W.3d at

337; Kotz v. Imperial Capital Bank, 319 S.W.3d 54, 56 (Tex. App.—San Antonio 2010, no pet.).

Intermediate appellate courts, including this court, have held that the failure to meet Rule 683’s

requirements renders the temporary injunction order fatally defective and void, even when the

issue is not specifically raised on appeal. EOG Res., Inc. v. Gutierrez, 75 S.W.3d 50, 53 (Tex.

App.—San Antonio 2002, no pet.); Permian Chem. Co., Inc. v. State, 746 S.W.2d 873, 874 (Tex.

App.—El Paso 1988, writ dism’d); Greathouse Ins. Agency, Inc. v. Tropical Inv., Inc., 718 S.W.2d
821, 822 (Tex. App.—Houston [14th Dist.] 1986, no writ).

       Notwithstanding the case law requiring strict compliance with Rule 683, Demonbreun and

Dowds argue the temporary injunction order in this case is not void because the trial court signed
                                                -2-
                                                                                                04-13-00900-CV


a separate order setting the cause for trial on the same day it signed the temporary injunction order.

We are not persuaded by this argument. Courts have articulated two reasons for Rule 683’s

requirement that a temporary injunction order include a trial date: (1) to prevent the temporary

injunction from effectively becoming permanent without a trial; and (2) to ensure that the order

itself is specific and complete on its face. In re Garza, 126 S.W.3d 268, 271 n. 3 (Tex. App.—San

Antonio 2003, orig. proceeding) (citing EOG Res., 75 S.W.3d at 53; Kaufmann v. Morales, 93
S.W.3d 650, 656-57 (Tex. App.—Houston [14th Dist.] 2002, no pet.)). “It is important for trial

judges or parties to read the original order and have before them all information relevant to the

injunction.” Kaufmann, 93 S.W.3d at 657 (holding that a notation on a docket sheet setting the

case for trial was not sufficient to meet the purpose of Rule 683).

            Next, Demonbreun and Dowds argue the trial court was justified in not granting the motion

to dissolve based on Rule 690 of the Texas Rules of Civil Procedure, which they contend required

DeVoll to file a verified answer or motion to dissolve. Rule 690 sets forth “[t]he only prescribed

response for a defendant to a temporary injunction proceeding.” Executive Tele-Communication

Sys. v. Buchbaum, 669 S.W.2d 400, 403 (Tex. App.—Dallas 1984, no writ). Rule 690 states: “The

defendant to an injunction proceeding may answer as in other civil actions; but no injunction shall

be dissolved before final hearing because of the denial of the material allegations of the plaintiff’s

petition, unless the answer denying the same is verified by the oath of the defendant.” TEX. R. CIV.

P. 690.

            Neither DeVoll’s answer, nor his motion to dissolve was verified. 1 However, the lack of

verification has no effect on the motion to dissolve. First, according to its plain language, Rule 690

only prohibits the dissolution of an injunction in the absence of a verified pleading before “final



1
    A signed affidavit was attached to DeVoll’s motion to dissolve, but it was not notarized.

                                                            -3-
                                                                                       04-13-00900-CV


hearing.” Here, the trial court held a hearing on the motion to dissolve. See Mullins v. Berryman,

296 S.W.2d 805, 806 (Tex. Civ. App.—San Antonio 1956, writ ref’d n.r.e.) (“There was a full

hearing, and after hearing the evidence it was not error for the court to dissolve the temporary

injunction even though appellees’ answer was not verified.”). Second, we have determined that

the trial court should have dissolved the temporary injunction order not because DeVoll denied the

material allegations made by Demonbreun and Dowds, but because the temporary injunction order,

on its face, failed to meet the requirements of Rule 683. See Arcola Sugar Mills Co. v. Rodriguez,

18 S.W.2d 844, 845 (Tex. Civ. App.—Beaumont 1929, no writ) (recognizing that the defendant

may sometimes successfully attack a temporary injunction without filing a verified pleading, such

as when the facts alleged by the plaintiff are legally insufficient to support a temporary injunction).

       Because the trial court’s temporary injunction order failed to comply with Rule 683, the

trial court erred in denying DeVoll’s motion to dissolve. We, therefore, reverse the trial court’s

order and dissolve the temporary injunction order. See Conlin v. Haun, 419 S.W.3d 682, 686-87

(Tex. App.—Houston [1st Dist.] 2013, no pet.) (dissolving a temporary injunction order when it

failed to set the case for trial); EOG Res., 75 S.W.3d at 53 (same).

                                                   Karen Angelini, Justice




                                                 -4-